OPINION
WOODLEY, Judge.
The offense is forgery; the punishment, enhanced by two prior convictions for felonies less than capital, life.
Trial was before the court on a plea of . guilty.
Sentence was pronounced on July 20, 1966.
The only notice of appeal found in the record is by a written instrument sworn to by appellant on September 27, 1966, and filed in the trial court on October 3, 1966.
Art. 44.08(c) Vernon’s Ann.C.C.P. provides that in cases such as this notice of appeal shall be given or filed within 10 days after sentence is pronounced. Section (e) of said statute provides: “For good cause shown, the trial court may permit the giving of notice of appeal after the expiration of such 10 days.”
Notice of appeal was not given within the time prescribed by Art. 44.08(c) C.C.P. and there is nothing in the record to show *407that the trial court, for good cause shown, permitted the giving of such notice after the 10 days allowed had expired.
Because of the punishment we have reviewed the proceedings and find them regular and find no merit in the claims of error.
The appeal is dismissed.